DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 1/28/22 has been entered in full. Claims 1-4, 15 and 27 are amended. Claims 5, 16, 17, 26, 28-33, 39 and 40 are canceled. New claims 44-51 are added. Claims 1-4, 15, 24, 2 5, 27 and 44-51 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-4, 15, 24, 25, 27 and 44-51, in the reply filed on 1/28/22 is acknowledged. 
The election of an antibody having VH and VL sequences of SEQ ID NO: 28914 and 24908, respectively, as the species of antibody in the reply is also acknowledged. Applicants indicate the elected species reads on each pending claim.
Claims 1-4, 15, 24, 25, 27 and 44-51 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention, "ASGR INHIBITORS" is not descriptive of the claimed invention, which is limited to ASGR-1 inhibitors that are monoclonal antibodies.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “ANTI-ASGR-1 INHIBITORY MONOCLONAL ANTIBODY”. Appropriate correction is required.

Claim Objections
Claims 1-4, 15, 24, 25, 27 and 44-51 are objected to because of the following informalities:
In independent claims 1, 15 and 24, the acronym ASGR-1 should be accompanied by the full terminology the first time it is used in a series of claims; e.g., "ASGR-1 (asialoglycoprotein receptor 1)". See the specification at ¶ 104-105 (page 50).
In claim 1, lines 4, the word "ligand" is missing an article, e.g., "a ligand".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 limits the antibody of claim 1 to one wherein that "inhibits the internalization of ASGR". However, parent claim 1 is limited to an antibody that inhibits "ASGR-1 binding to ligand". Because claim 1 uses "ASGR-1", and claim 3 uses "ASGR", and the term "ASGR" is broader in scope (as it can encompasses ASGR-2), it is unclear whether the term as used in claim3 is meant to refer to ASGR-1 as in claim 1, or more broadly refer to ASGR-1 or ASGR-2.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Dependent claims 3 and 4 each depend from independent claim 1, which is directed to an isolated humanized or human monoclonal antibody that binds to human ASGR-1 comprising the amino acid sequence of SEQ ID NO: 5 (which is the 291-amino acid sequence of human ASGR-1), wherein the antibody inhibits ASGR-1 binding to a ligand. Claim 3 adds the further limitation that the antibody inhibits the internalization of ASGR. Claim 4 adds the further limitation that the antibody further binds ASGR-2. Each claim is a genus claim, because it encompasses a genus of antibodies possessing the recited functional characteristics; i.e., binding to human ASGR-1; inhibiting ASGR-1 binding to a ligand; and inhibiting internalization (claim 3) or further binding to ASGR-2 (claim 4). The elected species of antigen binding protein under consideration is an antibody comprising a variable heavy (VH) chain sequence of SEQ ID NO: 28914 (including HDCDRs 1-3 of SEQ ID NO: 4880, 12892 and 20904) and a variable light (VL) chain sequence of SEQ ID NO: 24904 (including HCDRs 1-3 LCDRs 1-3 of 872, 8884 and 16896).
The specification teaches that the ASGR receptor "is a C-type lectin that is expressed on the surface of hepatocytes and is made up of 48 kDa major subunit(s) (ASGR-1) and 40 kDa minor subunit(s) (ASGR-2)"; is "formed by the oligomerization of the ASGR-1 and ASGR-2 subunits"; and is made of "homo-oligomers and hetero-oligomers of the ASGR-1 and ASGR-2 subunits, with (ASGR-1)2-(ASGR-2)1 trimer being the most common form and having the highest affinity to substrate" (¶ 106). The specification provides the sequences for ASGR-1 and ASGR-2 proteins from several mammalian species (e.g., Figure 1; ¶ 107), including humans (SEQ ID NO: 32699 and 32713, respectively). Figure 3 shows an alignment between human ASGR-1 and -2. The art recognizes a homology of 58% between the two human subunits (Spiess et al, 1985. Proc Natl Acad Sci USA. 82:6465-6469; cited on the 11/9/20 IDS), which are 291 and 287 amino acids in length, respectively (SEQ ID NO: 32699 and 32713).
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. ASGR-1 or ASGR-2) itself is not sufficient to provide a written description of the genus of antibodies (or other antigen binding proteins) of said target protein. Thus, in the instant case the specification must provide a written description of the structure of the claimed antibodies.
The specification provides the following working example(s) in support of the claimed invention. Tables A, B and C (starting at ¶ 255) provide the sequences of exemplary anti-ASGR antibodies. Table A provides the VH and VL sequences of 175 different anti-ASGR antibody clones, and Table B provides another the sequence of another 86. Table C provides the CDR sequences (HCDR1-3 and VCDR1-3) for 30 of these clones. The specification indicates that each of these antibodies binds to ASGR-1 (e.g., at ¶ 222). Table 7.4 shows the results of "epitope binning" for 162 of these antibodies, with the antibodies binding to 14 different epitopes across the ASGR-1 protein. Table 7.1 shows the results of testing 32 of antibodies for binding to various mammalian ASGR-1 sequences, with all binding to human and cynomolgus monkey ASGR1, and subsets binding to mouse, rat, dog and/or pig ASGR-1. The disclosure of this large genus of anti-ASGR antibodies corresponds to a disclosure of a representative number of species falling within the scope of the genus of antibodies that bind to ASGR-1. Example 6B teaches that antibodies "having the ability to reduce ligand binding ≥60% were identified (Table 6.1), and sequenced", with the "sequences of unique ASGR-1-specific, ligand blocking antibodies" being included in Table 2-7 (¶ 518). Table 6.1 indicates that Table 3 provides the sequence of 2,603 unique ligand blockers (¶ 516). Example 13 describes an assay for testing whether the antibodies inhibit AGSR-1 binding to the ligand GalNAc-PAA and/or the ligand asialofetuin (¶ 799), with the results for over 30 different clones showing inhibition reported in Table 13.1. The above disclosure of a large genus of monoclonal antibodies that bind to human ASGR-1 (SEQ ID NO: 5) and inhibit ligand binding provides a written description for the genus as claimed in parent claim 1.  
However, with respect to claim 3, the working examples do not provide a representative number of species falling within the scope of the genus of antibodies that inhibit ASGR-1 binding to ligand, and also inhibit internalization of ASGR (a term that is indefinite for the reasons set forth above, but is here interpreted as reading on ASGR-1 or ASGR-2). Example 8 of the specification describes as "ASGR Internalization Assay", but this example appears to be prophetic as it concludes that the assay "can be performed to assay the antigen binding proteins of the invention to determine how much they reduce or inhibit internalization", and does not appear to report any results for such an assay. As such, the specification fails to describe which of the ligand-inhibiting antibodies disclosed in the specification are also able to inhibit internalization of an ASGR protein.
With respect to claim 4, the working examples do not provide a representative number of species falling with the scope of the genus of antibodies that bind to ASGR-2 or "ASGR" generally, which is a genus that includes ASGR-1, ASGR-2 and complexes of such. Table 7.1 shows that only 2 of the 30 tested anti-ASGR-1 antibody clones also bind to ASGR-2; specifically clones 7F4 and 6G7. While the disclosure of these two examples is sufficient to provide written description for antibodies comprising the respective CDR sequences from these examples, the disclosure of two examples alone is not sufficient to define the structure of a genus of antibodies that inhibit ASGR-1 ligand binding and that further bind to the ASGR-2 protein. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, (1) dependent claim 3 fails to meet the written description provision 35 U.S.C. §112(a), and (2) dependent claim 4 fails to meet the written description provision 35 U.S.C. §112(a), except with respect to an antibody comprising the VL CDR1-3 and VH CDR1-3 from antibody clone 7F4 or 6G7. Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

	Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Born, September 2005, "Benefits and Application of Antibodies Against the H1 Carbohydrate Recognition Domain of the Human Hepatic Asialoglycoprotein Receptor", Dissertation, 324 pages as published, and further in view of Queen et al, U.S. Patent 5,693,762, published 12/2/1997.
Claim 1 encompasses an isolated humanized monoclonal antibody (mAb) that binds to human ASGR-1 comprising the amino acid sequence of SEQ ID NO: 5, wherein the mAb inhibits ASGR-1 binding to ligand. 
Born teaches that the asialoglycoprotein receptor, or ASGPR, is composed of two subunits, H1 and H2. Born identifies H1 as having the sequence P07306; see Figure 27 (numbered page 114 [page 150 as printed]). The NCBI Protein Database record for P07306 provides the 291 amino acid sequence for this protein, which is identical to instant SEQ ID NO: 5 (NCBI Record for P07036, dated 2/23/22, 6 pages as printed, no author indicated; available on-line at www.ncbi.nlm.nih.gov/protein/P07036; cited here solely to provide evidence of the inherent amino acid sequence of P07306). Born further teaches "Production and purification of monoclonal antibodies" against the carbohydrate recognition domain (CRD) of H1 in section 2.4 (see numbered page 83 [page 119 as printed]). Born further teaches an assay for determining whether an anti-H1 mAb competes for binding with the ASGRP1 ligand GalNAc (Section 2.5.1.3.3; page 93 [page 123 as printed]). Born further provides examples of isolated mAbs that tested positive in this assay; e.g., clone B01.4 (section 3.5.2.2.3, numbered pages 159-160 [page 195 as printed]). Thus, Born teaches an isolated mAb that binds to human ASGR-1 comprising the amino acid sequence of SEQ ID NO:5, wherein the mAb inhibits ASGR-1 binding to ligand, and how to make such an antibody. Born further teaches that the monoclonal antibodies of the invention are valuable for diagnostic and therapeutic applications (numbered page 258 [page 294 as printed]). 
Born does not teach such a humanized version of such a mAb. 
Queen teaches improved methods for humanizing a monoclonal antibody of interest, with the advantage that the humanized antibody is "less immunogenic when injected in humans" (col 2, lines 8-9). These methods are for use with any "donor immunoglobulin" of interest (col 2, line 39). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make an isolated mAb that binds to human ASGR-1 comprising the amino acid sequence of SEQ ID NO:5, wherein the mAb inhibits ASGR-1 binding to ligand, as taught by Born, and to further modify such an mAb to make it a humanized antibody as taught by Queen. The person of ordinary skill in the art would have been motivated to make such a modification in order to improve the antibody for use in diagnostic and/or therapeutic applications where humanization would be expected to reduce the immunogenicity of the antibody when administered. The person of ordinary skill in the art would have had a reasonable expectation of success in making such an antibody because Born demonstrates examples of anti-AGSR1 antibodies produce by such techniques, and Queen teaches that the humanization methods are generally applicable to any donor immunoglobulin of interest. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2 limits the mAb of claim 1 to one wherein the mAb binds a carbohydrate recognition domain of human ASGR-1. The teachings of Born described above are directed to an antibody that binds a CRD of human ASGR-1. As such, the humanized antibody obvious over the teachings of Born in view of X also meets the limitations of claim 2.
Claim 27 is directed to a pharmaceutical composition comprising the isolated monoclonal antibody of claim 1 and a pharmaceutically acceptable excipient. Queen further teaches that the humanized antibodies of the invention are suitable for administration in a pharmaceutical composition also comprising an acceptable carrier, which meets the limitation of a "pharmaceutically acceptable excipient" (col 23, lines 55-66). Thus, it would have further been obvious to take the humanized antibodies obvious over the teachings of Born in view of Queen, and further modify it to place it in a pharmaceutical composition also comprising a pharmaceutically acceptable excipient, for the purposes of administering the antibody for diagnostic or therapeutic use. 

Notes
No prior art has been identified that teaches or suggests an isolated monoclonal antibody, or antigen binding fragment thereof, that specifically binds to human ASGR-1 and comprises a heavy and light chain variable domains comprising VH CDR1-3 and VL CDR1-3 having the specific sequences recited in parts (i)-(xv) of independent claim 15, and also required by claims 46-51 that depend from claim 15.
No prior art has been identified that teaches or suggests an isolated neutralizing monoclonal antibody that binds to human ASGR-1 comprising the amino acid sequence of SEQ ID NO: 5 but does not bind to a variant human ASGR-1 comprising a single mutation of a residue selected from the group recited in claim 24 or 25. The specification describes antibodies having these functional characteristics in Figure 60 (Table 7.6), which identifies residues from the recited group that impact the binding of one or more 50 of the disclosed anti-ASGR1 antibody structures.
No prior art has been identified that teaches or suggests an isolated monoclonal antibody of claim 1, wherein the binding is reduced at pH 5.6 as compared to pH7.4 (claim 44) or wherein binding is reduced in the absence of calcium as compared to its binding in the presence of calcium (claim 45). The specification describes antibodies having these functional characteristics in Table 7.3, which identifies a large number of antibodies of the invention having either or both of these functional characteristics. 

	The following articles, patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
Hofer et al, WO 2014023709, published 2/13/14 (cited on the 11/9/20 IDS) teaches anti-ASPGR antibodies; however, each antibody taught by Hofer differs from the antibody of claim 1 in that the antibody of Hofer "does not compete with a natural ligand of ASGPR for binding to ASGPR" (page 4, lines 15-16), whereas as instant claim 1 (and claims 2-4, 27, 44 and 45 depending from claim 1) specifically requires that the antibody "inhibits ASGR-1 binding to ligand". Furthermore, Hofer specifically teaches the lack of competition as an advantage; e.g., "[a] further advantage of the antibodies of the invention is that they do not compete for binding to ASGPR with natural ligands of the receptor (asialoglycoproteins such as e.g. asialofetuin), i.e. antibody binding is not affected by the presence of ASGPR ligand and does not interfere with the natural function of ASGPR" (page 34). Thus, Hofer teaches away from modifying the teachings of Hofer to identify an antibody that does compete for binding to ASGRP with a ligand.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646